           Case 3:21-cv-00048-DPM Document 7 Filed 04/27/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

MONICA SMITH,                                                                         PLAINTIFF
#71295

v.                                  3:21CV00048-DPM-JTK

DOES, et al.                                                                      DEFENDANTS

                                            ORDER

       By Order dated March 23, 2021, this Court denied Plaintiff’s Motion to Proceed In Forma

Pauperis, based on her failure to include the necessary financial information in support of the

Motion, and provided her thirty days in which to submit the information. (Doc. No. 5).1   Plaintiff

has filed a response to that Order, stating she does not have any money in her inmate account.

(Doc. No. 6) However, this response is insufficient to support an in forma pauperis motion, as the

Court explained in the March 23, 2021 Order.

       According to the Prison Litigation Reform Act (PLRA), a prisoner who is allowed to file

a civil action in forma pauperis still must pay the full amount of the $350 filing fee. See 28

U.S.C. § 1915(b)(1). Furthermore, before docketing the complaint or, as soon thereafter as

practicable, the Court must review the complaint to identify cognizable claims or dismiss the

complaint if it: (1) is frivolous or malicious; (2) fails to state a claim upon which relief may be

granted; or (3) seeks monetary relief against a defendant who is immune from such relief.      See

28 U.S.C. § 1915A.    If the case is dismissed for any of these reasons, there is no provision in



       1
        Effective December 1, 2020, the civil filing fee increased to $402, due to the implementation of
a $52 administrative fee. This $52 fee does not, however, apply to plaintiffs who are granted in forma
pauperis status.

                                                1
              Case 3:21-cv-00048-DPM Document 7 Filed 04/27/21 Page 2 of 3




the Act for a refund of any portion of the filing fee to the prisoner.

         Under the Act, in order for the Court to determine how the $350 filing fee will be paid,

the prisoner is required to submit a calculation sheet prepared and signed by an authorized

official of the incarcerating facility. This calculation sheet reflects the deposits and monthly

balances in the inmate=s trust account at the facility during the six-month period immediately

preceding the filing of the complaint.        See 28 U.S.C. § 1915(a)(2). However, the Act also

provides that in no event shall a prisoner be prohibited from bringing a civil action because he Ahas

no assets and no means by which to pay the initial partial filing fee.@ 28 U.S.C. § 1915(b)(4).

         The Court also reminds the prison officials that the PLRA requires their compliance

by completing and signing the appropriate financial forms submitted by inmates who file §

1983 lawsuits.

         IT IS, THEREFORE, ORDERED that

         1.      Plaintiff shall have one final opportunity in which to submit either the $402

statutory filing fee or a completed in forma pauperis application, with the required calculation

sheet signed by an authorized official of the prison, within thirty (30) days of the entry date of

this Order.2

         2.      The Clerk shall send to Plaintiff an in forma pauperis application and calculation

sheet.

         3.      The Clerk also shall forward a copy of this Order to the Administrator of the



         2
         Plaintiff is hereby notified of her responsibility to comply with the Local Rules of the Court,
including Rule 5.5(c)(2), which states: “. . . If any communication from the Court to a pro se plaintiff is
not responded to within thirty (30) days, the case may be dismissed without prejudice. Any party
proceeding pro se shall be expected to be familiar with and follow the Federal Rules of Civil Procedure.” 

                                                  2
            Case 3:21-cv-00048-DPM Document 7 Filed 04/27/21 Page 3 of 3




Poinsett County Detention Facility, 1500 Justice Drive, Harrisburg, Arkansas 72432.

       4.      Service is not appropriate at this time.

       IT IS SO ORDERED this 27th day of April, 2021.




                                                      ____________________________________
                                                      JEROME T. KEARNEY
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
